78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Petitioner-Appellant,v.Sewall SMITH, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 95-6976.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1996.Decided March 4, 1996.

Gregory Marshall, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Mary Ellen Barbera, Assistant Attorney General, Baltimore, Maryland for Appellees.
Before MURNAGHAN, NIEMEYER and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion adopting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Marshall v. Smith, No. CA-93-1511-B (D.Md. May 2, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   Appellant's motions for production of documents, to remand the case, and to disqualify the district court judge are denied.

DISMISSED